Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 1 of 26

Graham Coppes AU

Emily F. Wilmott ce 5 23 219
Ferguson Law Office, PLLC OisnlS Dieting

PO Box 8359 Miage Montano"

Missoula, Montana 59807
Telephone: (406) 532.2664
Fax: (406) 532.2663
Attorney for Plaintiffs

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

 

MISSOULA DIVISION
YAAK VALLEY FOREST
COUNCIL, Case No.CV_(1-143-M-DWM
Plaintiff,
Vv.
SONNY PERDUE, Secretary of COMPLAINT

Agriculture and UNITED STATES
FOREST SERVICE; U.S. FOREST
SERVICE, Northern Region,
KOOTENAI NATIONAL FOREST;
and LEANNE MARTEN, Regional
Forester, Northern Region; CHAD
BENSON Forest Supervisor,
Kootenai National Forest

 

Defendants,

 

 

INTRODUCTION
1. The Yaak Valley Forest Council (“YVFC”) bring this case against

United States Forest Service, U.S. Forest Service, Northern Region, Sonny Perdue,

 
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 2 of 26

Secretary of Agriculture; and Leanne Marten, Regional Forester, Northern Region
and Chad Benson Forest Supervisor of Kootenai National Forest (collectively the
“Forest Service”); for violating the National System Trails Act (“NSTA”), 16
U.S.C. §§1241-1251, and the Administrative Procedure Act (“APA”), 5. U.S.C.
§§551-559. Specifically, the Forest Service has failed to prepare a timely
Comprehensive Plan for the Pacific Northwest Trail (“PNT”) in violation of
Section 5 (e) of the NTSA, failed to reissue the Federal Advisory Committee
charter and unreasonably delayed the issuance of the Comprehensive Plan in
violation APA Section 706 (1), and arbitrarily, capriciously and in violation of
NTSA relied on the Kootenai National Forest Plan (“KNF Plan”) in lieu of
preparing comprehensive plan in violation of the APA.

2. In June of 1980, the Forest Service and the National Park Service
(“NPS”) issued a report based on a joint study on the feasibility of designating the
PNT. The findings of the study concluded that the PNT was neither feasible nor
desirable and recommended the “no trail” alternative. The study specifically found
that the development of the PNT “would likely have a major adverse impact on the
endangered grizzly bear and on the many fragile high elevation areas the trail
would cross.” Subsequently, upon the submission of the study to Congress, they

declined to designate the PNT.
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 3 of 26

3. Approximately nineteen years later, on March 30, 2009 Congress
enacted the Omnibus Public Land Management Act of 2009, Pub.L. 111-11. A
Title V of the Omnibus Public Land Management Act of 2009 designated six trails
to the National Trail System, including the PNT. Section 5 (e) of the NTSA
mandates the Forest Service to issue a Comprehensive Plan (“CP”) within two
years of the Congressional designation.

4. It was not until 2016, pursuant to the Section 5 (d) of NTSA and
through the Secretary of Agriculture in accordance with the provisions of the
Federal Advisory Committee Act (“FACA”) as amended, 5 U.S.C. App. 2., did the
Forest Service enact the Charter for the Pacific Northwest National Scenic Trail
Advisory Council (“Council”). The intention of the Council is to help develop the
statutorily mandated Comprehensive Plan. In 2018, the Council’s charter expired,
and the committee became inactive.

5. As of today, ten years after Congress designated the PNT and eight
years after the statutory deadline for the CP passed, the Council remains inactive,
the charter has not been renewed and the Forest Service has yet to publish a
Comprehensive Plan.

6. YVFC has engaged in numerous correspondence with the Forest
Service regarding the PNT and issuance of the Comprehensive Plan. As explained

below, the Forest Service is unreasonably delaying the renewal of the Council’s
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 4 of 26

charter, unreasonably and/or illegally delayed the issuance of the Comprehensive
Plan and arbitrarily and illegally relying on the KFP in lieu of issuing a CP.

7. Through this litigation, the YVFC asks the Court for an order
providing expedited deadlines for the Forest Service to prepare a timely
Comprehensive Plan for the PNT and an order enjoining the agency from
advertising use of the designated rout until the CP and NEPA analysis is
accomplished.

JURISDICTION AND VENUE

8. This action arises under the NSTA,16 U.S.C. §§1241 et seq., and
APA, 5 U.S.C. §§551, 701-706. This Court has jurisdiction pursuant to 28 U.S.C. §
1331 (federal question jurisdiction), 28 U.S.C. §§2201-2202 (declaratory
judgments and further relief) and 5 U.S.C. § 702 (APA).

9. Venue in this Court is proper under 28 U.S.C § 1391 (e) because
portions of the PNT are located in the Flathead, Kootenai, and Idaho Panhandle
Forests in the USDA Northern Region, in the Kootenai National Forest and Forest

Service Region | Offices are located in this District.

PARTIES
10. Plaintiff YAAK VALLEY FOREST COUNCIL, (“YVFC”), is a

Montana Nonprofit organization dedicated to the protection of the ecological
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 5 of 26

integrity of the Yaak Valley and the Kootenai National Forest, home to important

habitat for native and sensitive species. YVFC also aims to encourage and support
the development of local economies based on stewardship principles, value-added
forest products, habitat conservation and ecological restoration of the Yaak Valley
and Kootenai National Forest.

11. YVFC was formed in 1997 in Yaak, Montana where local residents
raised concerns with the health and management of the neighboring forest lands.
Because the YVFC values the Yaak Valley grizzly bear and its presences in the
Yaak Valley and Kootenai National Forest, YVFC places high priority on
protecting core habitat and recovering the grizzly bear throughout the Yaak Valley.

12. YVFC’s supporters—including its Board members, supporters and
staff—live, work, recreate, study and otherwise use and enjoy the Yaak Valley and
Kootenai National Forest. YVFC is led by residents of the Yaak Valley who know
the landscape intimately, who have high level of field experience and share a
commitment to conservation and restoration of the valley.

13. YVFC has worked in a collaborative fashion with area stakeholders
and the Montana delegation to support backcountry, primitive, non-concentrated
recreation in various areas of the valley’s roadless cores, and have long advocated

for conservation and protection of the Cabinet-Yaak threatened grizzly population.
Case 9:19-cv-00143-DWM Document 1 Filed 08/23/19 Page 6 of 26

14. Defendant SONNY PERDUE is the Secretary of Agriculture. The
Secretary of Agriculture is responsible for the administration of designated trails
under the NSTA, including the development of the statutorily mandated
comprehensive management plan under Section (e) and subsequent promulgation
of regulations for management of the PNT. Secretary of Agriculture is also tasked
with the selection of final rights-of-ways for the PNT. He is sued in his official
capacity.

15. Plaintiff standing to seek relief in this Complaint is demonstrated by
the declaration of Rick Bass, chair board of YVFC.

16. Defendant LEANNE MARTEN, is the Regional Forester for the
Northern Region. The Regional Forester is tasked with the management of the
Kootenai National Forest.

17. Defendant CHAD BENSON, is the Forest Supervisor, Kootenai
National Forest. The Forest Supervisor is in charge of the Kootenai National
Forest.

STATEMENT OF FACTS
A. THE NATIONAL TRAILS SYSTEM ACT AND PACIFIC
NORTHWEST TRAIL DESIGNATION
18. The National Trails System Act (NTSA) was first passed in 1968 with

the goal of promoting outdoor recreation experiences and “the preservation of,
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 7 of 26

public access to, travel within, and enjoyment and appreciation of the open-air,
outdoor areas and historic resources of the Nation.” 16 U.S.C. § 1241(a).

19. Before designating a trail, NTSA Section 5(b) requires the
determination of the feasibility and desirability of designating the trail. A
feasibility study “shall be determined on the basis of an evaluation of whether or
not it is physically possible to develop a trail” and “whether the development of the
trail would be financially feasible.” 16 U.S.C. § 1244 (b).

20. NTSA Sec. 5 [16 U.S.C. 1244] (e)/(f) ... “Within two complete fiscal
years of the date of enactment of legislation designating... the Secretary
shall...submit...a comprehensive plan for the acquisition, management,
development, and use of the trail, including but not limited to, the following items:
(1) specific objectives and practices to be observed in the management of the trail,
including the identification of all significant natural, historical, and cultural
resources to be preserved... and... an identified carrying capacity of the trail anda
plan for its implementation.”

21. Sections 5(e) and 5(f) of the NTSA outline the requirements for newly
established trail comprehensive management plans (CMPs). Each section begins
with calls for “specific objectives and practices to be observed in the management
of the trail . . .” and ends with the phrase, “... and an identified carrying capacity

for the trail and a plan for its implementation.”
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 8 of 26

22. Carrying capacity is a crucial determination to protect the ecological
integrity of the lands surrounding these trails, as well as determining a threshold
for human safety. Generally, carry capacity is the maximum amount of human use
beyond which resource deterioration or human crowding are likely to occur. The
USFS has stated:

Carrying capacity, in simple terms, is an expression of
the number of people and/or horses that can use an area
and its facilities without damaging resources (soil, water,
vegetation, wildlife, etc.) Carrying capacity may also
include a measurement of the maximum acceptable level
of social contact among visitors in an area. This aspect is
of special importance in Wilderness or primitive areas

where "solitude" is a major part of the desired
recreational experience.

An inquiry into the carry capacity of a National Scenic Trail is an important aspect
of trail planning, identifying trail use, overuse and conflicting. This is normally
regulated through the issuance of trail permits.

23. Established carrying capacity should be a measure that may be subject
to adjustment over time as the information base is refined. The comprehensive
plans are normally revisited by the agency and established trail associations to
ensure outlined trail objectives are being met and whether instituted measures are
still sufficient in protecting the ecological integrity of the trails and surrounding

area.
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 9 of 26

24. For example, in 1978 Congress passed P.L. 95-625 requiring a
Comprehensive Plan for the Pacific Crest Trail (“PCT”). In 1982, the USFS
issued its Comprehensive Management Plan for the PCT. Based on the CP analysis
the USFS determined as set number of permits that may be issued daily depending
upon what segment is being traversed. After the issuance of the CP, the USFS and
PCT association have issued updated “Strategic Plans” every few years to help
meet the demands of increased usage. Since 2013, the total number of permits
issued on the PCT has more than tripled and has been continuously monitored to
ensure compliance the objectives and measures established in the initial CMP.

25. In the instant case, the carry capacity serves as a vital finding in
allowing increased numbers of humans to access very remote, sensitive ecosystems
home to a variety of federally protected endangered species. Specifically, the
carrying capacity in the PNT would consider the effects of increased human use on
grizzly bears, their core habitats and human-bear interaction.

26. The Pacific Northwest Trail is a continuous route from the
Continental Divide in Montana to the Pacific Ocean in Washington. The PNT is
approximately 1200 miles long and passes through seven National Forests, three
National Parks, a BLM resource area, lands managed by Washington Department
of Natural Resources, Idaho Department of Lands, Washington State Parks, Idaho

State Parks and small sections of private land.
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 10 of 26

27. The PNT was first proposed in the 1970s. In 1974, PNT enthusiasts
teamed up with Seattle congressman to designate the trail.

28. In 1977, Congress authorized a study to determine the feasibility and
desirability of constructing the Pacific Northwest Trail (PNT). The study was
conducted jointly by the National Park Service and U.S. Forest Service.

29. The 1980 Feasibility Study proposed four alternatives: (1) the most
scenic route, (2) the least costly route, (3) the route having the minimum
environmental impact, and (4) no trail. The study concluded that the PNT “would
have the scenic and recreational qualities needed for designation as a National
Scenic Trail, but concluded that its construction was neither feasible nor desirable
and recommend the “no trail” alternative. In conjunction with financial concerns,
the study noted that “there would be significant environmental impacts on the
grizzly bear and on fragile and frequently over-utilized high elevation areas.”

30. Despite the findings of the feasibility study, PNT enthusiasts
continued to pursue it designation. In 2008, Congressman Dicks and Senator
Cantwell introduced legislation to designate the full length of the PNT as a national
scenic trail. On March 20, 2009, the Omnibus Pulbic Land Management Act of
2009 was signed into law designating the PNT.

31. Notwithstanding the statutory mandates of the NTSA Sections (d)

and (e) the Forest Service failed to publish a comprehensive management plan,

10
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 11 of 26

initiate an advisory committee or implement any trail administration until its call
for an advisory committee in 2015.

32. Finally on November 21, 2017, a Draft Pacific Northwest National
Scenic Trail Comprehensive Plan Outline was published. The four-page document
provided a cursory bullet point layout of what the plan would include with
highlighted comments to the corresponding statutory sub-section. See Exhibit A.
The draft outline delineated what specific portions of the plan were “specially
called out in the NTSA as matter on which the Secretary shall consult with the
Advisory Council.” See Exhibit. Pg. 1. One of these included the “Carrying
Capacity” and “Plan for Implementation of Carrying Capacity.”

33. In 2017, it was estimated that 100 hikers completed the PNT without a
comprehensive management plan in place. THREE RIVERS RANGER DIST.,
KOOTENAI NAT’L FOREST, U.S. FOREST SERVICE, BLACK RAM ENVIRONMENTAL
ASSESSMENT, 190 (July 2019).

34. To date, there has been no Comprehensive Plan, draft or otherwise,
published or NEPA analysis conducted on the PNT.

B. THE SELKIRK AND CABINET-YAAK GRIZZLY BEAR

POPULATION

35. Nestled in the Kootenai National Forest, in the extreme northwest

corner of Montana, lies the Yaak Valley. The Yaak Valley is located at the

11
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 12 of 26

southern terminus of the Purcell Mountain Range in northwest Montana. The Yaak
Valley’s low elevation and high precipitation result in a climate described as
“modified Pacific maritime” in character. Large larch, cedar, hemlock, spruce,
Douglas, grand and alpine fir, ponderosa, lodgepole and whitepine fill the
landscape.

36. The Kootenai National Forest is home for an abundance of wildlife. It
is also a vital link in the chain of wildlands that sweep north into Canada.
Inhabitants include grizzly bears, wolves, lynx, mountain lions, wolverine, marten,
fisher, mountain goats, great gray owls, bull trout, westslope cutthroat trout and
inland redband trout.

37. The Yaak is considered by many conservation biologists to be key
habitat for grizzly bear recovery in regards to providing linkage to other core
recovery areas in all directions, including the Northern Continental Divide
Ecosystem (includes Glacier/Bob Marshall populations), Selkirk Ecosystem (North
Idaho) and the population in eastern and central Washington, as well as the
Bitterroot Recovery Area and the larger grizzly populations in southern British
Columbia.

38. The Yaak Valley is one of only six grizzly bear recovery areas in the
lower forty-eight states, and has a moderate level of scientifically documented

grizzly bear activity. With estimates of only 44-54 grizzly bears remaining, the

12
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 13 of 26

Cabinet/Yaak Grizzly Bear Recovery Area contains the lowest elevation grizzly
population, as well as the most imperiled population, in North America.

39. There are two recovery zones that overlap in the KNF: the Cabinet-
Yaak Recovery Zone (CYRZ) and the North Continental Divide Recovery Zone
(NCDE). The CYRZ is located in the KNF, IPNF, and a small portion of the Lolo
National Forest.

40. Grizzly bears occupy additional areas outside the core recovery zones
(BORZ). Particularly, a bear management area located in the KNF named the
Cabinet Face, 27,093 acres, a total of 164 miles within NFS lands with 130 miles
of that being open roads. USFS, FINAL ENVIRONMENT’ L IMPACT STATEMENT FOR
THE REVISED LAND MGMT PLAN KOOTENAI NAT’L FOREST (Aug. 2013) at pp. 247.

41. The goal for grizzly bear management is to provide sufficient quantity
and quality of habitat to facilitate grizzly bear recovery. An integral part of the goal
is to implement measures within the authority of the Forest Service to minimize
human-caused grizzly bear mortalities

42. 531% of the 1156-mile route proposed in 2016 for the 2009 Congress-
approved Pacific National Trail (PNT) will pass through four of the six U.S.
Grizzly Bear Recovery Zones. Nearly 7% (76 miles) of the total length of the
northern PNT will pass through the CYGBRZ, with about 6% (68 miles) through

our Yaak grizzly bear-PNT study area. FRANK L. CRAIGHEAD & WAYNE P.

13
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 14 of 26

McCrory, POTENTIAL IMPACTS OF THE PROPOSED PACIFIC NORTHWEST NATIONAL
SCENIC TRAIL ROUTE ON THE THREATENED GRIZZLY BEARS AND THEIR RECOVERY
IN THE YAAK WATERSHED AREA, NW MONTANA pp. 11 (2018).

43. Currently, Yaak is estimated to have only 20-35 grizzly bears, among
the lowest density of interior North American populations. In the northern Yaak,
some grizzly bears have home ranges shared with British Columbia.

44. Recovery BMUs have been designated for grizzly bears in the
CYGBRZ as part of recovery planning. Each BMU approximates the size of a
female grizzly bear home range, including all seasonal (spring, summer, fall,
winter den) habitat components.

45. The PNT as currently designated passes through three BMUs with
demonstrated occupancy by female grizzly with young. The northern Yaak BMUs
have the most female grizzlies with young occupancy compared to the southern
Yaak, likely reflective of higher value seasonal habitats and less human
disturbance. Telemetry studies indicate some female grizzly bear home ranges
have concentrated activities in the northern PNT area. CRAIGHEAD-MCCRORY at
11.

46. The IGBC Taskforce identified the importance of secure areas to
grizzly bears. The Taskforce defined “core areas” as those areas with no motorized

access or heavily used foot/livestock trails, providing some level of secure habitat.

14
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 15 of 26

Research suggested that the core areas in the CYE be at least 55 percent of the land
area in a Bear Management Unit.

47. The PNT route was deliberately routed to include as many higher
elevation scenic mountains as possible in the northern Yaak. This means a higher
degree of overlap with summer, fall and den habitats will occur than if alternate
routes at lower elevations would have been chosen. CRAIGHEAD-MCCRORY at 10.

48.  Itis estimated 24 miles or 35% of the northern PNT in the Yaak will
cross low elevation areas (below 4,590 feet) where spring habitat types would
occur, while the balance (44 miles or 65%) of the total PNT length overlaps with
other seasonal habitat elevation zones. All the non-spring habitat (44 miles or 65%)
is considered a fall habitat zone (above 4,590 feet—except for some grizzly use of
ungulate carcasses at lower elevations in November). A subset of that (37 miles or
54%) is considered summer habitat above 4,929 feet. At the highest elevations (26
miles or 38%), the route is in winter den habitat beginning at elevations above
5,580 feet. CRAIGHEAD-MCCRoRY at 12.

49. The use of the PNT may result in displacement of grizzly bears from
critical habitats, with a high potential for significant adverse effects on survival and

population recovery of the threatened Yaak grizzly bears. CRAIGHEAD-MCCRORY

at 13.

15
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 16 of 26

50. Without a Comprehensive Plan, the impacts to these grizzly
populations are unknown, and management objectives and measures have not been
established to alleviate the adverse effects to the protected species. Furthermore,

without a comprehensive plan there has been no ESA Section 7 consultation.

FIRST CLAIM FOR RELIEF
NTSA Section 5(e): Failure to prepare a comprehensive management plan for
the Pacific Northwest Trail

51. YVFC hereby realleges and incorporates all preceding paragraphs.

52. Section 5(e) of the NTSA requires that the Secretary shall submit a
comprehensive management plan “within two complete fiscal years of the date of
enactment of legislation designating a national scenic trail.”

53. Section 5(e)(1) specifically requires that this comprehensive
management plan include specific “objectives and practices to be observed in the
management of the trail, including the identification of all significant natural,
historical, and cultural resources to be preserved...and for national scenic or
national historic trails an identified carrying capacity of the trail and a plan for its
implementation...”

54. The USFS states that administration of the PNT “includes leadership

in the development of the statutorily required trailwide Comprehensive Plan which

16
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 17 of 26

provides strategic direction for administration and management of the PNT.”
Pacific Northwest Trail Questions and Answers, U.S. Forest Service (June 2018)
https://www.fs.usda.gov/Internet/FSE DOCUMENTS /fseprd586067.pdf

55. The Pacific Northwest Trail was designated in 2009.

56. USFS has yet to prepare such Comprehensive Plan for the PNT.

57. USFS has yet to issue any formal consultation documents in which
they identify objectives and practices in managing the PNT, all significant natural,
historical and cultural resources to be preserved, nor have they identified carrying
capacity of the trail.

58. USFS acknowledges that “[t]here’s more work needed to determine
what the right capacity is but early indications suggest a long distance/thru-hiker
capacity of about 400 people per year. Pacific Northwest Trail Questions and
Answers, U.S. Forest Service (June 2018)
https://www.fs.usda.gov/Internet/FSE DOCUMENTS/fseprd586067.pdf

59. Because more than two years have passed since the PNT designation,
the USFS has violated its nondiscretionary duty to prepare a comprehensive plan
under NTSA section 5(e); 16 U.S.C. § 1244(e). The Forest Services’ failure and/or
refusal to prepare a comprehensive plan for the PNT is “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with the law” and/or constitutes

17
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 18 of 26

“agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. §§706 (2)
(1), 706 (1).

SECOND CLAIM FOR RELIEF
APA Section 706 (1): Failure to reissue FACA charter and unreasonably delay
the issuance of a Comprehensive Plan

60. YVFC hereby realleges and incorporates all preceding paragraphs.

61. Pursuant to Section 5 (d), the Forest Service is required to establish an
advisory council “within one year of the date of the addition of any national
scenic...trail.” 16 U.S.C. § 1244 (d).

62. This advisory committee shall expire ten years from the date of its
establishment. 16 U.S.C § 1244 (d). If the Forest Service is unable to establish
such an advisory council because of “lack of adequate public interest, the Secretary
shall so advise the appropriate committees of the Congress. /d.

63. After the PNT’s designation in 2009, the first advisory committee was
not established until 2016.

64. The Charter for the Pacific Northwest National Scenic Trail Advisory
Council (Council) was established pursuant to the implementation of Section 5(d)
of the National Trails System Act (Act) (Pub. L. 90-543) as amended through

(Pub. L. 111-11) (16 U.S.C. §§ 1241 to 1251), and the Secretary of Agriculture in

18
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 19 of 26

accordance with the provisions of the Federal Advisory Committee Act (FACA) as
amended, 5 U.S.C. App. 2.

65. This advisory committee met three times over two years and was
inactive pending the expiration of the charter filed September 07, 2016.

66. Paragraph 11 of the Charter states that it will “expire 2 years form the
date it is filed, unless it is renewed prior to that in accordance with FACA, Section
14. The Council will not meet or take any action without a valid current charter.”

67. The most recent charter expired on September 07, 2018. There
currently exists no active Advisory Council and the PNT Charter has not been
renewed.

68. 41 C.F.R. § 102-3.60 allows for the reestablishment of the Council.
Forest Service has continued to stall the reestablishment of this charter, alleging a
hold up by the U.S. Department of Agriculture and the implications of Executive
Order 13875.

69. Inthe absence of an active PNT Advisory Council and proposed
Comprehensive Plan, the USFS continues to promote the use of thru-hiking on the
PNT and approximates the current long-distance use of the PNT is 65-100 people

per year.!

 

' This number has not been officially verified by the Forest Service or by their
partner University of Montana who has been tasked to monitor and evaluate use
pattern of the PNT. The Forest Service has highlighted that increase in trail use is

19
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 20 of 26

70. The Forest Service has a nondiscretionary duty to establish an
Advisory Committee and subsequently produce a Comprehensive Plan. In
violation of Section 5 (d) of NTSA, the Forest Service has provided no rationale
for their delay in reauthorizing the charter and failing to meet its statutory
deadlines.

71. The Forest Service’s failure and/or refusal to establish an Advisory
Committee is a violation of Section 5 (d) and is “arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with the law” and/or constitutes “agency
action unlawfully withheld or unreasonably delayed.” 5 U.S.C. §§706 (2) (1), 706
(1).

FOURTH CLAIM FOR RELIEF
The Forest Service “reliance” on the Kootenai National Forest Plan in lieu of
developing a comprehensive plan violates the statutory mandate of Section 5
(e) and is arbitrary and capricious.
72. YVFC hereby realleges and incorporates all preceding paragraphs.
73. In lieu of developing the comprehensive plan, the USFS has stated

that “Kootenai Forest Plan guides our management of the congressionally

 

likely and “early indications suggest a long distance/thru-hiker capacity of about
400 people per year.” See Pacific Northwest Trail Questions and Answers, U.S.
Forest Service (June 2018)

https://www.fs.usda.gov/Internet/FSE_ DOCUMENTS/fseprd586067.pdf
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 21 of 26

designated PNT. The comprehensive planning process for the PNT allows the KNF
to continue to carry out its management responsibilities along the PNT (signing,
maintenance, or site-specific projects) concurrently.” Exhibit B USFS Ltr Forest
Supervisor (dtd 07/08/19).

74. Such statement belies the importance of a comprehensive plan to
identify a specific carrying capacity of the PNT. Section 5(e)(1) NSTA requires
that the comprehensive plan identify the trail’s carrying capacity and plan for
implementation. The number of people and when access to the PNT is allowed, as
well as any special permitting requirements is an imperative in complying with
NSTA, ESA, NFMA and KNF Plan.

75. The science is clear, encounters with people or anthropogenic food
and attractants rank among the greatest risk factors for grizzly bears. KNF Forest
Plan Revision BiOp Ch. II-74. Human-cause mortality is among the top threat
identified in the Grizzly Bear Recovery Plan.

76. In recognition of this threat, Forest Service issued the Motorized
Access Management in Selkirk and Cabinet Yaak Grizzly Bear Recovery Zones
EIS and ROD (“Access Amendment”) which amended the KNF Forest Plan. The
Access Amendment provides large areas with limitation on motorized use in order
to reduce human presence and related impacts to grizzly bears. This management

amendment, however, only addresses human presence through the use of open

21
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 22 of 26

motorized routes, not human presence by way of increased trail usage from
through-hikers on the PNT.

77. The Access Amendment specifically acknowledges that “[o]pen
roads, vegetation and fuel projects, and high-use recreational areas such as trails or
campground are examples of activities that reduce the amount of secure habitat
that is available and may result in displacement of bears.” KNF Access
Amendment ROD at pp. 2

78. The ROD specifically defines “Core Area” as a secure habitat within a
BMU that contains no motorized travel routes or high use non-motorized trails
during the non-denning season.” Jd. at 10. The non -denning season for the CYE
recovery zone includes the dates 4/1-11/15. Id.

79. In complying with the IGBC and Selkirk/Cabinet- Yaak Ecosystem
Subcommittee (1988) direction, the USFS laid out specific parameters for
establishing and managing core habitat in all BMUs. The first parameter states that
core areas must “include high quality habitat within a BMU that contains no
motorized travel routes or high use trails.” (emphasis added). Jd. at 60. The
Access Amendment is clear BMU parameters prohibit high use trails.

80. As currently planned, the PNT route through three BMUs with
demonstrated occupancy by female grizzly with young. While the daily use of

these trails are unknown, the USFS estimates 100 hikers frequented the PNT in

22
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 23 of 26

2017 and predict upwards of 400 people per year and is “steadily growing.” PNTA
Assc. FAQ. Thru hiking on the PNT normally begins in early July and continues
through October, these dates corresponded with the CYE grizzly non-denning
season. These BMUs areas contain trails that are infrequently used and are habitat
to bears who are unfamiliar and highly sensitive to limited human interaction, let
alone 400 people per year.

81. The KNF Revised Forest Plan nor Access Amendment address the
PNT or potential impacts from increased trail use in core areas of grizzly bear
habitat, The associated Biological Opinion is also void of any adverse effect
analysis on the CYE or NCDE grizzly bear population from increased trail access
and usage by humans on the PNT route in the high-alpine regions of the KNF.

82. The Biological Opinion specifically states that the opinion “does not
provide an analysis of effects [on grizzly bears] for specific actions. Future actions
undertaken by the KNF will undergo detailed analysis and further public comment
as part of the site-specific NEPA process and will undergo consultation under
section 7 of the ESA as appropriate.” BiOp II-1.

83. The BiOp only provided analysis for the motorized route densities and
the over-snow motorized use. The remaining analysis is a broad-scale examination
of the types of projects and activities conducted under the Revised plan. The KNF

is responsible for section 7 consultation on all future projects that may affect the

23
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 24 of 26

grizzly bear or its habitat, even if those projects are consistent with the Revised
Plan. BiOp II-49.

84. Furthermore, as required by NFMA and the 2012 planning rule, all
projects and authorized by the Forest Service after approval of the KNF Revised
Plan must be consistent with the applicable plan components. 16 U.S.C. 1604(e);
CFR 219.17 of 2012 Planning Rule. The BiOp only provided broad-scale analysis
of other site-specific projects and did not address adverse effects of increased
hikers in high elevation alpine habitat.

85. The Forest Service has subverted its non-discretionary duty to prepare
a comprehensive plan for the PNT, ignored its own conclusions in the KNP
Revised Plan, and illegally relied on the KNF Forest Plan Revision in meeting its
NFMaA and ESA Section 7 requirements.

86. The Forest Service’s reliance on the KNF Revised Plan as a substitute
for a Comprehensive Plan is a violation of Section 5 (d) and is “arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with the law” 5
U.S.C. §§706 (2) (1).

FIFTH CLAIM FOR RELIEF

The Forest Service should be enjoined from promoting the use of the PNT
until a Comprehensive Plan has been completed

87. The Forest Service maintains and operates the website

https://www.fs.usda.gov/pnt.

24
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 25 of 26

88. The Forest Service through its website advertises the use of the PNT,
provides links and access to information on traversing the PNT provided on other
non-governmental organizations, such as the https://www.pnt.org/.

89. These endorsement and publications by the USFS should be enjoined
until the USFS properly conducts a Comprehensive Plan in order to determine trail
objectives and carrying capacity.

PRAYER FOR RELIEF
YVFC respectfully request that the Court grant the following relief:

I. Declare and adjudge that the Forest Service acted arbitrarily and
illegally by failing to prepare a timely comprehensive plan for the PNT, in
violation of NSTA Section (e), 16 U.S.C. §1244(e);

II. | Remand for the Forest Service to prepare a comprehensive plan for
the PNT according to an expedited timetable established by the Court;

III. | Declare and adjudge that the Forest Service acted arbitrarily and
illegally by relying on the KNF Plan in lieu of a comprehensive plan and NEPA
analysis has failed to meet ESA’s Section 7 affirmative duty to reinitiate
consultation in violation of the APA, 5 U.S.C. § 706 (2) (A);

IV. Declare and adjudge that the Forest Service by relying on the KNF
Plan in lieu of a comprehensive plan and NEPA analysis has violated its

affirmative duty under NFMA in violation of the APA, 5 U.S.C. § 706 (2) (A);

bt
ea)
Case 9:19-cv-00143-DWM Document1 Filed 08/23/19 Page 26 of 26

V. Declare and adjudge that the Forest Service violated the APA by
unreasonably delaying and/or illegally withholding the issuance of the PNT
Comprehensive Plan and NEPA analysis.

VI. _Enjoin the Forest Service from promoting the public’s use of the PNT
as a thru-hike until a comprehensive plan is issued.

VII. Award the YVFC its reasonable fees, costs and expenses associated
with this litigation under 28 U.S.C. § 2412 and

VIL. Grant such further and other relief as the Court deems just and proper

to remedy the Forest Service’s violations of law.

Respectfully submitted this 23rd day of August, 2019.

Wit

Emily F. Wilmott
Graham Zoppes
FERGUSON LAW OFFICE, PLLC

PO Box 8359

Missoula, Montana 59807
(406) 532.2664

406) 532.2663
emilyw@fergusonlawmt.com

Attorney for Plaintiff

26
